10

il

12

13

14

15

16

17

is

19

20

21

22

23

24

25

26

a7

28

 

 

 

NOV 26 2919

 

 

 

CLERK US DISTRICT COLST
SOUTHERN DISTRICT OF CAL ‘
BY \

 

 

   

  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HONORABLE BARBARA LYNN MAJOR

UNITED STATES OF AMERICA,

Case No.: \4 CVT BS ~Mup

Mag. No.: 19MJ4854BiM

 

 

 

)
Plaintiff, ) MATERIAL WITNESS DEPOSITION
) ORDER
Vs. )
)
CESAR BUSTAMANTE,
}
)
Defendants. )
)
)
}
}
}
}
ORDER

Upon request of material witness(es), DA FENG LI and JIN FENG
DONG, hereinafter “material witness{es)” and his/her/their counsel
JONATHAN DAVID FRANK, and good cause appearing:

1. The material witness(es) being held in custody in case

number 19MJ4854BLM and 19CR shall be

 

-1-
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

deposed on ZLUF at (8 (A). M.
The deposition will take place in the office of the United
States Attorney located at 880 Front Street, Fifth Floor,
San Diego, California.

All parties, meaning the United States and the
defendant(s), shall attend the material witness
deposition(s). The arresting agency shall bring the
material witnessfes) to the deposition(s). If, in
custody, the defendant(s) shall be brought separately to
the depositicns(s) and a marshal shall remain present
during the proceeding.

The United States Attorney’s Office shall provide a
videotape operator (“operator”) and, if necessary, arrange
for a federally court-certified interpreter, or otherwise
qualified interpreter (28USC§1827(2)), to be present for
the material witness(es). The cost of the interpreter for
the material witness(es) shall be borne by the United
States Attorney’s Office.

If a defendant or defendants, represented by counsel
appointed under the Criminal Justice Act (“CJA”%), need an
interpreter other than the interpreter for the material
witness(es}) (if any}, then defense counsel shall arrange
for a federally court-certified interpreter, or otherwise

qualified interpreter (28USC§1827(2)), to be present. The

 

 

 

—-?2-
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
id

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

cost of a separate interpreter for the defendant(s) shall
be paid with CJA funds. Interpreters procured by Federal
Defenders of San Diego, Inc. are paid with its funds.

The United States Attorney’s Office shall arrange for a
certified court reporter to be present. The court
reporter shall stenographically record the testimony,
serve as a notary and preside at the deposition in
accordance with Rule 28(a) of the Federal Rules of Civil
Procedure. The cost of the court reporter shall be borne
by the United States Attorney’s Office.

The deposition shall be recorded by video recording,
meaning method that records sound as well as visual
images. At the conclusion cf the deposition, on the
record, the witness(es) or any party may elect to have the
witness(es) review the video record of the deposition to
check for errors or omissions and to note any changes.
Any errors, omissions or changes, and the reasons for
making them, shall be stated in writing, signed by the
witness(es), delivered to the notary in a sealed envelope
and filed in the same fashion as described in Paragraph 17
below, unless the parties agree on the record to a
different procedure.

The operator shall select and supply all equipment

required to video the deposition and shall determine ail

 

 

 

-3-
DEPOSITION ORDER FOR MATERTAL WITNESSES

 
10

11

12

13

14

15

16

1?

18

13

20

21

22

23

24

25

26

27

28

matters of staging and technigue, such as number and
placement: of cameras and microphones, lighting, camera
angle, and background. The operator shall determine these
matters in a manner that accurately reproduces the
appearance of the witness(es) and assures clear
reproduction of both the witness(es)’ testimony and the
statements of counsel. The witness(es}, or any party to
the action, may object on the record to the manner in
which the operator handles any of these matters. Any
objection shall be considered by the Court in ruling on
the admissibility of the video record. All such
objections shall be deemed waived unless made promptly
after the objector knows, or had reasonable grounds to
know, of the basis for such objections.

The deposition shall be recorded in a fair, impartial and
objective manner. The videc equipment shall be focused on
the witness(es); however, the operator may, when necessary
or appropriate, focus upon charts, photographs, exhibits,
or like material being shown to the witness(es).

Before examination of the witness(es) begins, the
Assistant U. S. Attorney shall state on the record his/her
name; the date, time and place of the deposition; the name
of the witness(es); the identify of the parties and the

names of all persons present in the deposition room. The

 

 

 

~4-
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

10.

11.

court reporter shall then swear the witness(es} on the
record. Prior to any counsel beginning an examination of
the witness(es}, that counsel shall identify
himself/herself and his/her respective client on the
record.

Once the depositicn begins, the operator shail not stop
the video recorder until the deposition concludes, except
that, any party or the witness(es) may request a brief
recess, which request will be honored unless a party
objects and specifies a good faith basis for the objection
on the record. Each time the recording is stopped, the
operator shall state on the record the time the recording
stopped and the time it is resumed. If the deposition
requires use of more than one media, the operator shall
sequentially identify on the record the end and beginning
of each media.

All objections both as to form and substance shall be
recorded as if the objection had been overruled. The
Court shall rule on objections at the appropriate time.
The party raising the objection(s) shall prepare a
transcript for the Court to consider. All objections

shall be deemed waived unless made during the deposition.

 

 

 

-5-
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

26

27

28

12.

13.

14.

15.

The party offering the deposition into evidence at trial
shall provide the Court with a transcript of the portions
so offered.

Copies of all exhibits utilized during the video
deposition shall be attached to the video record.

At the conclusion of the deposition, any objection,
including the basis, to the release of the material
witness(es) from custody shall be stated on the record.

If there is no objection, the attorney for the material
witness(es) shall immediately serve all parties with a
“Stipulation and Proposed Order for Release of the
Material Witness(es)” and submit the Order to the Clerk of
the Court for the Judge’s signature. Prior to release
from custody the attorney for the Government shall serve
the material witness(e) with a subpoena for the trial date
and a travel fund advance letter.

The operator shall provide a copy of the video deposition
to any party who requests a copy at that party’s expense.
After preparing the requested copies, if any, the operator
shall deliver the original video to the notary along with
a certificate signed by the operator attesting that the
video is an accurate and complete record of the video
deposition. The operator shall then deliver the video to

the notary along with a certificate signed by the operator

 

 

 

- 6-
DEPOSITION ORDER FOR MATERTAL WITNESSES

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

16.

17.

18.

attesting that it is an accurate and complete recording of
the deposition. The notary shall file the original media
and certification with the Clerk of Court in a sealed
envelope marked with the caption of the case, the name of
the witness{es) and the date of the deposition.

The netary shall file with the Clerk of Court in a sealed
envelope the original video, along with any exhibits
offered during the deposition. The sealed envelope shall
be marked with the caption of the case, the name of the
witness(es), and the date of the deposition. To that
envelope, the notary shall attach the certificate of the
operator. If all counsel stipulate on the record, the
Government may maintain the original video until
production is ordered by the Court or requested by any
party.

Unless waived by the parties, the notary shall give notice
to all parties of the filing of the video deposition with
the Court pursuant to Federal Rule of Civil Procedure
30(f) (3).

If any party objects on the record to the release of the
material witness(es) from custody, the objecting party
must request in writing a hearing on the issue before the
federal judge who is assigned to the case or to such other

district judge or magistrate judge as they may designate.

 

 

 

-F-
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
10

11

12

13

14

15

16

Li?

18

19

20

21

22

23

24

25

26

27

28

Notice of the Request for Hearing must be served on all
parties and filed with the Clerk of Court within twenty-
four (24) hours after the completion of the deposition,
with a courtesy copy of chambers. The Court will set a
briefing schedule if appropriate, and a date and time for
the objection to be heard as soon as reasonably
practicable. At the hearing, the objecting party must
establish to the Court’s satisfaction an appropriate legal
basis for the material witness(es) to remain in custody.
If, after the hearing, the Court orders the release of the

material witness(es), the material witness(es)’ attorney

shall immediately present the release order te the Court

for signature and filing. Before release of the material
witness(es) from custody, the Government shall srve the
material witness(es) with a subpoena for the trial date
and a travel fund advance letter.

IT IS 50 ORDERED

DATED: W/26ll4

bigheLMlajer.

—— eS

JUDGE OF THE UNITED STATES DISTRICT COURT

 

 

 

=- 8 =
DEPOSITION ORDER FOR MATERIAL WITNESSES

 
